Exhibit 99.2 Table 1:PG&E Corporation Business Priorities 2010 •Improve reliability •Improve safety and human performance •Deliver on budget, on plan, and on purpose •Drive customer satisfaction •Champion effective regulatory and legislative policies Table 2: Reconciliation of PG&E Corporation’s Earnings from Operations to Consolidated Income Available for Common Shareholders in Accordance with Generally Accepted Accounting Principles (GAAP) Second Quarter and Year-to-Date, 2010 vs. 2009 (in millions, except per share amounts) Three months ended June 30, Six months ended June 30, Earnings Earnings per Common Share (Diluted) Earnings Earnings per Common Share (Diluted) PG&E Corporation Earnings from Operations (1) $ Items Impacting Comparability: (2) Statewide ballot initiative (3) ) - ) - ) - ) - Federal healthcare law (4) - ) - ) - Tax refund (5) - 56 - - 56 - Recovery of hydro divestiture costs (6) - 28 - - 28 - Accelerated work on gas system (7) - ) - ) - ) - ) PG&E Corporation Earnings on a GAAP basis $ 1. “Earnings from operations” is not calculated in accordance with GAAP and excludes items impacting comparability as described in Note (2) below. 2. Items impacting comparability reconcile earnings from operations with Consolidated Income Available for Common Shareholders as reported in accordance with GAAP. 3. For the three and six months ended June 30, 2010, PG&E Corporation’s subsidiary, Pacific Gas and Electric Company contributed $20 million and $45 million, respectively, after-tax, to support Proposition 16 - The Taxpayers Right to Vote Act. 4. For the six months ended June 30, 2010, Pacific Gas and Electric Company recognized a charge of $20 million, after-tax, triggered by the elimination of the tax deductibility of Medicare Part D federal subsidies. 5. For the three and six months ended June 30, 2009, Pacific Gas and Electric Company recognized $56 million, after-tax, for the interest benefit related to a tax settlement. 6. For the three and six months ended June 30, 2009, Pacific Gas and Electric Company recognized income of $28 million, after-tax, for the recovery of costs previously incurred in connection with Pacific Gas and Electric Company’s hydroelectric generation facilities. 7. For the three and six months ended June 30, 2009, Pacific Gas and Electric Company incurred $11 million and $16 million, respectively, after-tax, of costs to perform accelerated system-wide natural gas integrity surveys and associated remedial work. Table 3: Reconciliation of Pacific Gas and Electric Company’s Earnings from Operations to Consolidated Income Available for Common Stock in Accordance with GAAP Second Quarter and Year-to-Date, 2010 vs. 2009 (in millions) Three months ended June 30, Six months ended June 30, Earnings Earnings Pacific Gas and Electric Company Earnings from Operations (1) $ Items Impacting Comparability: (2) Statewide ballot initiative (3) ) - ) - Federal healthcare law (4) - - ) - Tax Refund (5) - 56 - 56 Recovery of hydro divestiture costs (6) - 28 - 28 Accelerated work on gas system (7) - ) - ) Pacific Gas and Electric Company Earnings on a GAAP basis $ 1. “Earnings from operations” is not calculated in accordance with GAAP and excludes items impacting comparability as described in Note (2) below. 2. Items impacting comparability reconcile earnings from operations with Consolidated Income Available for Common Shareholders as reported in accordance with GAAP. 3. For the three and six months ended June 30, 2010, Pacific Gas and Electric Company contributed $20 million and $45 million, after-tax, to support Proposition 16 - The Taxpayers Right to Vote Act. 4. For the six months ended June 30, 2010, Pacific Gas and Electric Company recognized a charge of $20 million, after-tax, triggered by the elimination of the tax deductibility of Medicare Part D federal subsidies. 5. For the three and six months ended June 30, 2009, Pacific Gas and Electric Company recognized income of $56 million, after-tax, for the interest benefit related to a tax settlement. 6. For the three and six months ended June 30, 2009, Pacific Gas and Electric Company recognized $28 million, after-tax, for the recovery of costs previously incurred in connection with Pacific Gas and Electric Company’s hydroelectric generation facilities. 7. For the three and six months ended June 30, 2009, Pacific Gas and Electric Company incurred $11 million and $16 million, respectively, after-tax, of costs to perform accelerated system-wide natural gas integrity surveys and associated remedial work. Table 4: Key Drivers of PG&E Corporation Earnings per Common Share from Operations Second Quarter and Year-to-Date, 2010 vs. 2009 ($/Share, Diluted) Second Quarter 2009 EPS from Operations (1) $ Increase in rate base revenues Severance costs Uncollectibles expense, net Environmental Liability Miscellaneous items Market performance of benefit investment trusts ) Increase in shares outstanding ) Second Quarter 2010 EPS from Operations (1) $ 2from Operations (1) $ Increase in rate base revenues Nuclear Refueling Outage Severance costs Uncollectibles expense, net Environmental Liability Miscellaneous items Storm and outage expenses (2) ) Increase in shares outstanding ) 2from Operations (1) $ 1. See Table 2 for a reconciliation of EPS from operations to EPS on a GAAP basis. 2. Costs incurred due to storms and outages in Q1 2010 Table 5: PG&E Corporation Share Statistics Second Quarter, 2010 vs. 2009 (shares in millions, except per share amounts) Second Quarter Second Quarter % Change Common Stock Data Book Value per share – end of period (1) $ $ 8.23% Weighted average common shares outstanding, basic 1.36% Employee share-based compensation 2 1 100% Weighted average common shares outstanding, diluted 1.63% 9.5% Convertible Subordinated Notes (participating securities) 15 17 (11.76)% Weighted average common shares outstanding and participating securities, diluted 1.04% 1. Common shareholders’ equity per common share outstanding at period end (includes the effect of participating securities). Source:PG&E Corporation’s Condensed Consolidated Financial Statements and the Notes thereto included in PG&E Corporation's and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended June 30, 2010. Table 6: Operational Performance Metrics Second Quarter Year-to-Date Actual 2010 vs. Targets 2010 Percentage Weight (1) YTD Actual YTD Target EOY Target 1. Earnings From Operations (in millions) 50% See note (2) See note (2) 2. Customer Satisfaction & Brand Health Index 15% 3. Reliable Energy Delivery Index 15% 4. Safety Index 10% 5. Employee Engagement Premier Survey 5% See note (3) See note (3) 68.7% 6. Environmental Leadership Index 5% 1.Represents weighting used in calculating PG&E Corporation Short-Term Incentive Plan performance for management employees. 2.Internal target not publicly disclosed but is consistent with publicly disclosed guidance for 2010 EPS from operations of $3.35-$3.50. 3.The Employee Engagement Premier Survey will be administered in October 2010 with results available in December 2010. DEFINITIONS OF 2: 1. Earnings from Operations: Earnings from operations measures PG&E Corporation’s earnings power from ongoing core operations.It allows investors to compare the underlying financial performance of the business from one period to another, exclusive of items that management believes do not reflect the normal course of operations (items impacting comparability).The measurement is not in accordance with GAAP.For a reconciliation of earnings from operations to earnings in accordance with GAAP, see Tables 2 and 3 above. The 2010 target for earnings from operations is not publicly reported but is consistent with PG&E Corporation’s publicly disclosed guidance range provided for 2010 EPS from operations of $3.35-$3.50.For a reconciliation of 2010 EPS guidance on an earnings from operations basis to a GAAP basis, see Table 8. 2. Customer Satisfaction & Brand Health Index: The Customer Satisfaction & Brand Health Index is a combination of a Customer Satisfaction Score, which has a 75 percent weighting and a Brand Favorability Score, which has a 25 percent weighting in the composite.The Customer Satisfaction Score is a measure of overall satisfaction with PG&E’s operational performance in delivering services such as reliability, pricing of services, and customer service experience.The Brand Favorability Score is a measure of the overall favorability towards the PG&E brand, and measures the emotional connection that customers have with the brand and is based on assessing perceptions regarding PG&E’s images, such as trust, heritage, and social responsibility.The Customer Satisfaction & Brand Health Index measures residential, small business, and medium business customer perceptions with weightings of 60 percent for residential customers and 40 percent for business customers.A higher index score indicates better performance in customer satisfaction and brand health. 3. Reliable Energy Delivery Index: The Reliable Energy Delivery Index is a composite of three categories outlined below.Overall, these metrics provide a balanced view on the number and duration of electric system unplanned interruptions and performance improvement in the resurvey of the gas system.A higher index score indicates better performance in reliable energy delivery. 1.System Average Interruption Frequency Index (SAIFI) – 35% weight 2.Customer Average Interruption Duration Index (CAIDI) – 35% weight 3.Gas Leak Survey – 30% weight 4. Safety Index: The Safety Index is a combination of the Occupational Safety & Health Administration (OSHA) Recordable Rate, which has a 75 percent weighting and the Motor Vehicle Incident (MVI) Rate, which has a 25 percent weighting in the composite.The OSHA Recordable Rate measures the number of OSHA Recordable injuries, illnesses, or exposures that (1) satisfy OSHA requirements for recordability, and (2) occur in the current year.In general, an injury must result in medical treatment beyond first aid or result in work restrictions, death, or loss of consciousness to be OSHA Recordable.The rate measures how frequently OSHA Recordable cases occur for every 200,000 hours worked, or for approximately every 100 employees.The MVI Rate measures the number of chargeable motor vehicle incidents per 1 million miles driven.A chargeable incident is one where the Company driver could have prevented an incident, but failed to take reasonable steps to do so.A higher index score indicates better safety performance. 5. Employee Engagement Premier Survey: The Employee Engagement Score is derived by averaging the percent favorable responses to 40 survey items.A higher score indicates better performance in employee engagement. 6. Environmental Leadership Index: The Environmental Leadership Index is a combination of environmental compliance, which has a 50 percent weighting and operational footprint, which has a 50 percent weighting in the composite.The environmental compliance is determined by the Notice of Violation (NOV) Rate which is defined as the rate of NOVs per 100 agency inspections.The operational footprint is measured by reducing energy and water use, and increasing the diversion of solid waste at company facilities.A higher index score indicates better performance in environmental leadership. Table 7: Pacific Gas and Electric Company Operating Statistics Second Quarter and Year-to-Date, 2010 vs. 2009 Three Months Ended June 30, Six Months Ended June 30, Electric Sales (in millions kWh) Residential Commercial Industrial Agricultural BART, public street and highway lighting Sales from Energy Deliveries Total Electric Customers at June 30 Bundled Gas Sales (in millions MCF) Residential 43 39 Commercial 13 13 31 33 Total Bundled Gas Sales 56 52 Transportation Only Total Gas Sales Total Gas Customers at June 30 Sources of Electric Energy (in millions kWh) Utility Generation Nuclear Hydro (net) Fossil Total Utility Generation Purchased Power Qualifying Facilities, including renewable resources Irrigation Districts Renewable Resources, excluding QF’s Other Purchased Power Spot Market Purchases/Sales, net Total Purchased Power Delivery from DWR Delivery to Direct Access Customers Other (includes energy loss) Total Electric Energy Delivered Diablo Canyon Performance Overall capacity factor (including refuelings) % % % 83 % Refueling outage period None None None 1/25/09-3/24/09 Refueling outage duration during the period (days) None None None Table 8: PG&E Corporation EPS Guidance 2uidance Low High EPS Guidance on an Earnings from Operations Basis $ $ Estimated Items Impacting Comparability (1) Statewide ballot initiative (2) ) ) Federal healthcare law (3) ) ) Estimated EPS on a GAAP Basis $ $ 2uidance Low High EPS Guidance on an Earnings from Operations Basis $ $ Estimated Items Impacting Comparability - - Estimated EPS on a GAAP Basis $ $ 1. Items impacting comparability reconcile earnings from operations with Consolidated Income Available for Common Shareholders in Accordance with GAAP. 2. Costs related to Proposition 16 – The Taxpayers’ Right to Vote Act. 3. Reduction in the deferred tax asset corresponding to the loss of tax deductibility of Medicare Part D federal subsidies. Management's statements regarding guidance for earnings from operations per common share for PG&E Corporation and general earnings sensitivities, constitute forward-looking statements that are based on current expectations and assumptions that management believes are reasonable, including that the Utility earns its authorized rate of return. These statements and assumptions are necessarily subject to various risks and uncertainties, the realization or resolution of which may be outside of management’s control. Actual results may differ materially. Factors that could cause actual results to differ materially include: · the Utility’s ability to efficiently manage capital expenditures and its operating and maintenance expenses within authorized levels; · the outcome of pending and future regulatory proceedings and whether the Utility is able to timely recover its costs through rates; · the adequacy and price of electricity and natural gas supplies and whether the new day-ahead, hour-ahead, and real-time wholesale electricity markets established by the California Independent System Operator (“CAISO”) will continue to function effectively, the extent to which the Utility can manage and respond to the volatility of electricity and natural gas prices, and the ability of the Utility and its counterparties to post or return collateral; · explosions, fires, accidents, mechanical breakdowns, the disruption of information technology and systems, and similar events that may occur while operating and maintaining an electric and natural gas system in a large service territory with varying geographic conditions that can cause unplanned outages, reduce generating output, damage the Utility’s assets or operations, subject the Utility to third-party claims for property damage or personal injury, or result in the imposition of civil, criminal, or regulatory fines or penalties on the Utility; Table 8 (continued): PG&E Corporation EPS Guidance · the impact of storms, earthquakes, floods, drought, wildfires, disease, and similar natural disasters, or acts of terrorism or vandalism, that affect customer demand or that damage or disrupt the facilities, operations, or information technology and systems owned by the Utility, its customers, or third parties on which the Utility relies; · the potential impacts of climate change on the Utility’s electricity and natural gas businesses; · changes in customer demand for electricity and natural gas resulting from unanticipated population growth or decline, general economic and financial market conditions, changes in technology that include the development of alternative technologies that enable customers to increase their reliance on self-generation, or other reasons; · the occurrence of unplanned outages at the Utility’s two nuclear generating units at Diablo Canyon, the availability of nuclear fuel, the outcome of the Utility’s application to renew the operating licenses for Diablo Canyon, and potential changes in laws or regulations promulgated by the NRC or environmental agencies with respect to the storage of spent nuclear fuel, security, safety, or other matters associated with the operations at Diablo Canyon; · whether the Utility earns incentive revenues or incurs obligations under incentive ratemaking mechanisms, such as the CPUC’s incentive ratemaking mechanism relating to energy savings achieved through implementation of the utilities’ customer energy efficiency programs; · the impact of federal or state laws or regulations, or their interpretation, on energy policy and the regulation of utilities and their holding companies; · whether the Utility can successfully implement its program to install advanced meters for its electric and natural gas customers and integrate the new meters with its customer billing and other systems, the outcome of the independent investigation ordered by the CPUC and the California Legislature into customer concerns about the new meters, and the ability of the Utility to implement various rate changes including “dynamic pricing” by offering electric rates that can vary with the customer’s time of use and are more closely aligned with wholesale electricity prices; · how the CPUC interprets and enforces the financial and other conditions imposed on PG&E Corporation when it became the Utility’s holding company and the extent to which the interpretation or enforcement of these conditions has a material impact on PG&E Corporation; · the outcome of litigation, including litigation involving the application of various California wage and hour laws, and the extent to which PG&E Corporation or the Utility incurs costs and liabilities in connection with litigation that are not recoverable through rates, from insurance, or from other third parties; · the ability of PG&E Corporation, the Utility, and counterparties to access capital markets and other sources of credit in a timely manner on acceptable terms; · the impact of environmental laws and regulations and the costs of compliance and remediation; · the loss of customers due to various forms of bypass and competition, including municipalization of the Utility’s electric distribution facilities, increasing levels of“direct access” by which consumers procure electricity from alternative energy providers, and implementation of “community choice aggregation,” which permits cities and counties to purchase and sell electricity for their local residents and businesses; · the outcome of federal or state tax audits and the impact of changes in federal or state tax laws, policies, or regulations; and · other factors and risks discussed in PG&E Corporation and Pacific Gas and Electric Company’s 2009 Annual Report on Form 10-K and other reports filed with the Securities and Exchange Commission. Table 9: General Earnings Sensitivities PG&E Corporation and Pacific Gas and Electric Company Variable Description of Change Estimated 2010 Earnings Impact Estimated 2011 Earnings Impact Rate base +/- $100 million change in rate base +/- $6 million +/- $6 million Return on equity (ROE) +/- 0.1% change in allowed ROE +/- $11 million +/- $13 million Share count +/- 1% change in average shares +/- $.03 per share +/- $.04 per share Revenues +/- $7 million change in at-risk revenue (pre-tax), including Electric Transmission and California Gas Transmission +/- $.01 per share +/- $.01 per share These general earnings sensitivities that may affect 2010 and 2011 earnings are forward-looking statements that are based on various assumptions that may prove to be inaccurate.Actual results may differ materially.For a discussion of the factors that may affect future results, see Table 8. Table 10: Cash Flow Sources and Uses Year-to-Date 2010 PG&E Corporation Consolidated (in millions) Cash and Cash Equivalents, December 31, 2009 $ Sources of Cash Cash from operations $ Decrease in restricted cash 50 Net proceeds from issuance of commercial paper Net proceeds from issuance of long-term debt Borrowings under revolving credit facilities 30 Common stock issued 89 Other 7 $ Uses of Cash Capital expenditures $ Investments in and proceeds from nuclear decommissioning trust, net 11 Energy recovery bonds matured Short-term debt matured Common stock dividends paid $ Cash and Cash Equivalents, June 30, 2010 $ Source:PG&E Corporation’s Condensed Consolidated Statement of Cash Flows included in PG&E Corporation's and Pacific Gas and Electric Company’s combined Quarterly Report on Form 10-Q for the quarter ended June 30, 2010. Table 11: PG&E Corporation's and Pacific Gas and Electric Company’s Consolidated Cash Position Second Quarter, 2010 vs. 2009 (in millions) Change Cash Flow from Operating Activities (YTD June 30) PG&E Corporation $
